DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicant’s amendment filed on 2/14/2022.
Claims 1-30 are currently pending.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-30 are considered allowed because no prior art or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:

“receiving, at a user equipment (UE), radio link monitoring (RLM) configuration information including a set of default RLM resources associated with a connected state of the UE and a set of additional RLM resources associated with one or more pre-defined criteria;
monitoring, by the UE, the set of default RLM resources for a default RLM reference signal (RLM-RS) from a serving base station during the connected state;
observing, by the UE, a pre-defined criteria of the one or more pre-defined criteria; and
monitoring, by the UE in response to the pre-defined criteria, the set of additional RLM resources for an additional RLM-RS“ in combination with other claim limitations as recited in claim 1.

“transmitting, by a base station, radio link monitoring (RLM) configuration information to one or more served UEs, wherein the RLM configuration information includes a set of default RLM resources associated with a connected state of the one or more served UEs and a set of additional RLM resources associated with one or more pre-defined criteria;
monitoring, by the base station, for the one or more pre-defined criteria over a first predetermined time;
scheduling, by the base station, transmission of additional RLM reference signals (RLM- RS) using the set of additional RLM resources in response to detection of a pre-defined criteria of the one or more pre-defined criteria within the first predetermined time;
monitoring, by the base station after the scheduling, for one or more pre-defined recovery criteria over a second predetermined time; and
ceasing, by the base station, the scheduling in response to detection of one or more pre- defined recovery criteria within the second predetermined time“ in combination with other claim limitations as recited in claim 18.


“receiving, at a user equipment (UE), radio link monitoring (RLM) configuration information including a set of default RLM resources associated with a connected state of the UE; monitoring, by the UE, the set of default RLM resources for a default RLM reference signal (RLM-RS) from a serving base station during the connected state; 
transmitting, by the UE, a failure report to the serving base station in response to detection of one or more pre-defined failure criteria associated with a failure of the UE to receive the default RLM-RS;
monitoring, by the UE, for one or more pre-defined recovery criteria associated with acceptable link quality between the UE and the serving base station; and
transmitting, by the UE, a recovery report to the serving base station in response to detection of the one or more pre-defined recovery criteria“ in combination with other claim limitations as recited in claim 23.

“transmitting, by a base station, radio link monitoring (RLM) configuration information to one or more served user equipments (UEs), wherein the RLM configuration information includes a set of default RLM resources associated with a connected state of the one or more served UEs;
receiving, by the base station, a failure report from the one or more served UEs, wherein the failure report is associated with a failure of the one or more served UEs to receive a default RLM reference signal (RLM-RS) transmitted by the base station; and
receiving, by the base station, a recovery report from the one or more served UEs, wherein the recovery report is associated with an acceptable link quality between the one or more served UEs and the serving base station“ in combination with other claim limitations as recited in claim 28.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081. The examiner can normally be reached Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        May 18, 2022